 Case 1:19-cv-02240-CFC Document 10 Filed 01/24/20 Page 1 of 2 PageID #: 123




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

VOLTERRA SEMICONDUCTOR                      )
LLC,                                        )
                                            )
                Plaintiff,                  )
                                            )
   v.                                       ) C.A. No. 19-2240-CFC
                                            )
MONOLITHIC POWER SYSTEMS,                   )
INC.,                                       )
                                            )
                Defendant.                  )


               STIPULATION AND ORDER TO EXTEND TIME

        The parties hereby stipulate and agree, subject to the approval of the Court,

that the time for defendant Monolithic Power Systems, Inc. to answer, move or

otherwise respond to the complaint is extended through and including February 28,

2020.

/s/ Robert M. Oakes                          /s/ Karen E. Keller
Robert M. Oakes (No. 5217)                   Karen E. Keller (No. 4489)
FISH & RICHARDSON P.C.                       Andrew E. Russell (No. 5382)
222 Delaware Avenue, 17th Floor              Nathan R. Hoeschen (No. 6232)
P.O. Box 1114                                SHAW KELLER LLP
Wilmington, DE 19899                         I.M. Pei Building
(302) 778-8477                               1105 North Market Street, 12th Floor
oakes@fr.com                                 Wilmington, DE 19801
Attorneys for Plaintiff                      (302) 298-0700
                                             kkeller@shawkeller.com
                                             arussell@shawekeller.com
                                             nhoeschen@shawkeller.com
Dated: January 24, 2020                      Attorneys for Defendant
Case 1:19-cv-02240-CFC Document 10 Filed 01/24/20 Page 2 of 2 PageID #: 124




                SO ORDERED this _____ day of_____________, 2020.


                                  ________________________________
                                  United States District Judge




                                     2
